Title: From George Washington to La Luzerne, 4 February 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


          
            Sir,
            Head Quarters, Morris town 4th Feby 1780.
          
          Major Galvan delivered me the letter which your Excellency did me honor to write me on the 23d of Jany—to which I have paid all the attention the importance of its contents demands. I am much flattered by this commencement of a corrispondence from which I have every thing to gain; and equally indebted for the interesting communications it affords.
          It is a happy circumstance that the efforts made by the British court for obtaining Troops in Germany are attended with so little success. This will naturally increase their exertions for procuring men in this country and will no doubt make them more solicitous for effecting the exchange or release in some way or other of their prisoners in our hands—It will be well if in the negotiatio⟨n⟩ on this subject we can extract concessions favourable to those which ma⟨y⟩ take place in Europe, and you may depend the experiment shall be ful⟨ly⟩ tried. But from the aspect of the late propositions on the part of th⟨e⟩ enemy, I should not entertain an⟨y⟩ sanguine hopes of the success of th⟨is⟩ experiment. The reinforcement they would derive from a full compliance with their proposals is n⟨ot⟩ calculated at more than ten or ele⟨ven⟩ hundred private men; and this seems hardly to be an object of sufficient magnitude to induce th⟨em⟩ to concede points of the nature w⟨ch⟩ your Excellency’s information supposes; especially as you emphatically express it after “having s⟨ought⟩ with so much affectation to make ⟨the⟩ thirteen States be considered as s⟨ub⟩jected to the English domination⟨.”⟩ The offers made through Major G⟨ene⟩ral Philips are far more moder⟨ate⟩ than any that have hitherto com⟨e⟩ from them, and appear in a grea⟨t⟩ measure to have been influenc⟨ed⟩ by his personal solicitations dictated by an extreme anxiety to be released from captivity. But notwithstanding the matter in its present form wears to me the appearance I have mentioned I shall not neglect any measure which it may be in my power to take to improve the intimations your Excellency has given and I entreat you to be assured that I shall endeavor to make the event confirm the opinion you do me the honor to entertain that nothing will be done derogatory to the magnanimous part your Court has acted or to the honor or interest of the united States.
          
          The inconsistency of the Court of London so well delineated by that of Madrid in the extract you had the goodness to annex would appear extraordinary, if their whole conduct in the course of the War did not exhibit many similar examples—But it is evident that their refusing to consider these States as independant of fact during a negotiation was a mere pretext to cover their unwillingness to concur in the pacific views of his Chatholic Majesty, and the memorial from the Britis⟨h⟩ Ambassador shows that they were artfully aiming to effect a seper⟨a⟩tion of interests between France and these States the better to prosecute their hostile designs agai⟨nst⟩ either or both.
          I thank your Excellenc⟨y⟩ for the agreeable intelligence yo⟨u⟩ give me of his Christian Majes⟨ty⟩ intentions to send us succours o⟨f⟩ Arms and ammunition. It is a New & valuable proof of his frien⟨d⟩ship—and will be of essential u⟨ti⟩lity—I agree with you that ther⟨e⟩ ought to be no relaxation in th⟨e⟩ measures otherwise intended ⟨to⟩ be taken to procure the necessar⟨y⟩ supplies of those articles.
          I am sensibly mortif⟨ied⟩ that the present situation of aff⟨airs⟩ will by no means suffer me to yi⟨eld⟩ to the desire I have of paying y⟨ou⟩ my respects in Philadelphia; a⟨nd⟩ I shall impatiently look for th⟨e⟩ oppertunity of doing it here which your Excellency promises me in the course of this month. Besides the important objects of public utility which I am authorised to hope from it, I shall take pleasure in every occasion of testifying to you those real sentiments of respect & esteem with which I have the honor to be Yr Excellencys Most Obt & Most Hble Servt
          
            Go: Washington
          
          
            The interest your Excellency is pleased to take in Major Galvan, will be an additional motive with me, to avail myself of his talents and zeal, as far as circumstances will possibly permit.
            
              G. W——n.
            
          
        